Citation Nr: 0509046	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for subarachnoid hemorrhage, secondary to ruptured 
internal carotid artery-anterior choroidal aneurysm; and if 
so, entitlement to service connection for subarachnoid 
hemorrhage, secondary to ruptured internal carotid artery-
anterior choroidal aneurysm.  

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from May 1985 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that determination, the RO 
denied the claim of entitlement to service connection for a 
back disability and found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for subarachnoid hemorrhage, secondary to 
ruptured internal carotid artery-anterior choroidal aneurysm.  
The veteran disagreed and this appeal ensued.  

After perfecting this appeal, the RO held that new and 
material evidence had been submitted to reopen the claim for 
service connection for subarachnoid hemorrhage and denied the 
claim on the merits.  Though the reopening of the claim 
favored the veteran, the Board must assess its own 
jurisdiction.  Therefore, in this document, the Board 
independently determines that the veteran has submitted new 
and material evidence to reopen that claim.  This appeal - 
comprised of the reopened claim of service connection for 
subarachnoid hemorrhage and the claim of service connection 
for a back disability - is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  




FINDINGS OF FACT

1.  In May 1996, the RO denied the appellant's claim of 
entitlement to service connection for subarachnoid 
hemorrhage, secondary to ruptured internal carotid artery-
anterior choroidal aneurysm.  

2.  Additional evidence submitted since May 1996 shows 
medical evidence pertinent to subarachnoid hemorrhage, 
secondary to ruptured internal carotid artery-anterior 
choroidal aneurysm, which was not before agency 
decisionmakers when the previous determination was rendered.  


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for subarachnoid hemorrhage, secondary to ruptured 
internal carotid artery-anterior choroidal aneurysm is new 
and material, and claim is reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 1996 rating decision, the RO denied the claim of 
entitlement to service connection for subarachnoid hemorrhage 
secondary to ruptured internal carotid artery-anterior 
choroidal artery aneurysm.  The RO notified the veteran of 
that decision by a May 1996 letter, which also notified her 
that the rating decision would become final if she did not 
file a notice of disagreement within one year.  The May 1996 
rating decision is final and may not be reopened in the 
absence of new and material evidence submitted to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

In May 1998, the veteran submitted a statement that she 
wanted to "claim my aneurysm" as service connected.  She 
also submitted various statements soon thereafter seeking to 
reopen her claim.  Whether new and material evidence has been 
submitted is a preliminary issue to the reopening of the 
claim.  The Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
veteran is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in June 2002, was 
received after August 29, 2001, and the following regulation 
defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the May 1996 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

This additional evidence includes the appellant's testimony 
at the July 2004 Travel Board hearing.  The evidence also 
includes VA and private clinical records addressing the claim 
that addresses the reason for denying the claim in May 1996.  
As such, the additional evidence is new and material.  The 
claim is reopened and further addressed in the Remand section 
of this decision.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for subarachnoid 
hemorrhage, secondary to ruptured internal carotid artery-
anterior choroidal aneurysm is granted.  


REMAND

The veteran contends that her current low back disability was 
caused by an injury in service in early 1989 and was 
aggravated in 1992 in a motor vehicle accident.  Service 
medical records show that she was involved in a motor vehicle 
accident in October 1992; she was driving slow and a truck 
backed into her car.  She complained of neck pain and 
headaches after the accident.  Two weeks later she complained 
of back pain.  In May 1993 she reported not feeling any 
significant impact to her body, but began having aching pain 
in her neck area about two hours after the accident and also 
had low back pain but the symptoms went away.  The diagnosis 
was mild neck muscle strain.  An x-ray in February 1993 
showed rotoscoliosis of the lumbar spine.  An x-ray in April 
1998 showed degenerative changes most prominent at the L5-S1 
level.  The veteran currently complains of back pain and 
claims that her current low back symptoms are similar to the 
symptoms she had in service.  

The veteran also contends that symptoms related to her 
aneurysm, which ruptured in 1995 and caused a subarachnoid 
hemorrhage, had an onset in service.  Service medical records 
show complaints of migraine headaches.  Post-service private 
treatment records show that in December 1995 the veteran was 
admitted to the hospital after suffering a severe sudden 
onset of headaches with stiff neck.  She was found to have a 
subarachnoid hemorrhage and a ruptured internal carotid 
artery anterior choroidal artery aneurysm.  Pursuant to VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate her claims, the veteran should be scheduled for 
VA examinations and opinions, as such opinions are necessary 
to make a decision on her claims.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c).  

The veteran testified in July 2004 that a neurosurgeon (Dr. 
Caputy) at George Washington University Hospital and a VA 
neurologist at Columbia VAMC linked her aneurysm symptoms to 
symptoms she experienced in service.  She reported receiving 
treatment for symptoms related to her subarachnoid 
hemorrhage, secondary to ruptured internal carotid artery-
anterior choroidal aneurysm at the Oakland Naval Hospital.  
She has also reported receiving ongoing treatment related to 
her low back disability at the Columbia VAMC.  Pursuant to 
VA's duty to assist, complete and current treatment records 
show be obtained from the Columbia VAMC and Oakland Naval 
Hospital.  Additionally, with any assistance needed from the 
veteran, relevant treatment records, including any from Dr. 
Caputy, should be obtained from George Washington University 
Hospital.  38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159(c).  

The Board also notes that the RO has not yet officially 
notified the veteran, pursuant to the VCAA and 38 U.S.C.A. 
§ 5103(a), of what information and evidence is necessary to 
substantiate her claim for service connection for 
subarachnoid hemorrhage, secondary to ruptured internal 
carotid artery-anterior choroidal aneurysm.  (In a March 2001 
letter, she was notified of what was necessary to 
substantiate her claim for service connection for a back 
disability.  Although this may be arguably sufficient as VCAA 
notice for the claim for service connection, because this 
matter is already being remanded the RO should ensure that 
the veteran receives the appropriate notice.)  The veteran 
has also not been notified which portion of any such 
information or evidence is to be provided by her and which 
portion must be provided by VA, and that she should provide 
any evidence in her possession that pertains to her claim for 
service connection for subarachnoid hemorrhage, secondary to 
ruptured internal carotid artery-anterior choroidal aneurysm.  
This should be done.  The RO should also discuss the VCAA in 
a supplemental statement of the case.  

Accordingly, the Board remands this case for the following: 

1.  Obtain from the VAMCs in Columbia, 
South Carolina, and in Washington, D.C., 
complete and current relevant treatment 
records, including any pertaining to the 
veteran's low back disability and her 
subarachnoid hemorrhage, secondary to 
ruptured internal carotid artery-anterior 
choroidal aneurysm.  

2.  Using authorization from the veteran, 
as necessary, obtain from the Oakland 
Naval Hospital complete treatment records 
for the veteran.  Associate all documents 
obtained with the claims file.  

3.  Using authorization from the veteran, 
as necessary, obtain from the George 
Washington University Hospital relevant 
treatment records for the veteran, and 
specifically records prepared by or 
expressing a medical opinion by Dr. 
Caputy.  The requirements for making 
attempts to obtain such records is set 
out in 38 C.F.R. § 3.159(c)(1) and should 
be followed.  

3.  The veteran should be sent a notice 
letter in compliance with 38 U.S.C.A. 
§ 5103(a) and the case law cited below.  
Such notice should specifically (1) 
apprise her of the evidence and 
information necessary to substantiate her 
claim; and (2) inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that she provide VA with any 
evidence in her possession that pertains 
to her claim for service connection for 
subarachnoid hemorrhage, secondary to 
ruptured internal carotid artery-anterior 
choroidal aneurysm.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

4.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and probable 
etiology of any current low back 
disability.  The claims folder, along 
with a copy of this remand, should be 
provided to the VA examiner to review.  
All indicated tests and studies should be 
performed, and all findings should be 
reported in detail.  On the basis of 
historical information, a review of the 
claims file, and current clinical 
findings, the examiner should be 
requested to express an opinion as to  
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any back disability is 
related to service.  Any opinion 
expressed should be supported by 
appropriate evidentiary references and 
rationale.

5.  The veteran should be scheduled for a 
VA neurological examination in order to 
determine the probable etiology of her 
internal carotid artery-anterior 
choroidal aneurysm, which ruptured and 
caused a subarachnoid hemorrhage.  The 
claims folder, along with a copy of this 
remand, should be provided to the VA 
examiner to review.  On the basis of 
historical information, a review of the 
claims file, and current clinical 
findings, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the veteran's internal 
carotid artery-anterior choroidal 
aneurysm, which ruptured and caused a 
subarachnoid hemorrhage, had an onset in 
service or is related to any symptoms 
experienced in service (i.e., migraine 
headaches).  Any opinions expressed 
should be supported by appropriate 
evidentiary references and rationale.

6.  Thereafter, if a benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


